[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a dispute between a contractor and a homeowner that was submitted to arbitration by agreement of the parties pursuant to Chapter 909 of the General Statutes.
The arbitrator ruled that the plaintiffs, Steven Shoals and Shoals Construction, Inc. should recover from the defendant, Vincent DiLeo, $44,000  for breach of contract and $22,000 attorney's fees. The agreement provided for the payment of attorney's fees in the event of a material breach of contract.
The defendant had filed a counterclaim and the arbitrator awarded him $19,275 to be recovered from the plaintiffs, but not legal fees.
The plaintiff moves to confirm the award pursuant to General Statutes 52-417, and the defendant moved to vacate or correct the award pursuant to General Statutes 52-418 because the arbitrator had not awarded him any legal fees.
As plaintiffs point out, the counterclaim by defendant does not contain a request for legal fees, and paragraph 8 of the American Arbitration Association Rules provides that: "[A]fter the arbitrator is appointed. . .no new or different claim. . .may be submitted without the arbitrator's consent." In this case the arbitrator did not consent to new evidence concerning defendant's legal fees being submitted to him after the hearing had terminated.
Thus, the arbitrator's decision is affirmed in all respects.
So Ordered.
Dated at Stamford, Connecticut this 12, day of April, 1991.
WILLIAM B. LEWIS, JUDGE